Citation Nr: 1752685	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  10-13 678A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for a skin disorder other than skin cancer, claimed as generalized infections of the skin.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1964 to June 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2011, a hearing was held at the RO before a Decision Review Officer (DRO); a transcript is in the record.  

In January and June 2015, the Board remanded these matters for additional development.  In September 2016, the Board denied service connection for skin cancer and for a skin disability other than skin cancer.  The Veteran then appealed the September 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  An August 2017 Court Order granted the Joint Motion for Remand (JMR) regarding the September 2016 Board denial and remanded the claims to the Board for compliance with directives specified by the JMR.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

During the March 2015 VA skin diseases examination and March 2016 VA addendum opinion, verruca vulgaris, squamous cell carcinoma of the skin, and actinic keratosis were diagnosed.  The examiner noted that verruca vulgaris is an infection caused by the human papilloma virus following contact with broken skin surface; he further noted that squamous cell carcinoma is a common type of skin cancer caused by exposure to UV radiation such as sunlight and that people with fair skin and other genetic conditions are more predisposed to it.  The examiner stated that actinic keratosis is a precancerous skin condition known as solar keratosis or senile keratosis that is also noted in fair-skinned people with excessive exposure to sunlight.  He opined that none of the above conditions are due to service, to include as due to exposure to Agent Orange, or as due to his service-connected diabetes.  

The August 2017 JMR determined that the Board's reliance on the March 2015 and March 2016 VA medical opinions was in error, as the examiner failed to address whether the Veteran's skin cancer and other skin disorder were caused or aggravated by his service, to specifically include exposure to the sun.  The case was thus remanded to the Board with instructions to afford the Veteran a new VA examination that addresses, with supporting rationale, whether it is at least as likely as not that any skin cancer or skin disorder, other than cancer, was caused or aggravated by the Veteran's exposure to the sun during service.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record updated complete clinical records (records of which are not already associated with the claims file) of all VA evaluations and treatment the Veteran has received for his skin cancer and other skin disorders.

2.  Thereafter, the AOJ should forward the Veteran's record to the March 2015 and March 2016 opinion provider for review and an addendum opinion regarding the nature and likely cause of the Veteran's skin cancer and other skin disorders.  [If that provider is unavailable, the record should be forwarded to another appropriate examiner for review and the opinion sought.  If another examination is needed for the opinion sought, it should be arranged.]  The Veteran's entire record must be reviewed by the examiner.  Based on review of the record, the examiner should provide opinions that respond to the following:
(a)  Is it at least as likely as not (a 50% or better probability) that the Veteran's skin cancer is causally related to his military service, to include as due to exposure to sunlight during service?

(b)  Is it at least as likely as not (a 50% or better probability) that the Veteran's skin disorders, other than skin cancer, are causally related to his military service, to include as due to exposure to sunlight during service?

The examiner must consider and presume as credible the Veteran's September 2010 testimony that his first skin disorder began a couple of years postservice and that he had skin disorders on his arm, back, and top of his ear in the 1970s.   The examiner's attention is also directed to the Veteran's May 1968 service separation report of medical examination that notes "warts and scars" and the examiner's prior statement that verruca vulgaris is also called the common wart.  The examiner should also address whether the Veteran is "fair-skinned," such that he would be predisposed to skin cancer and other skin disorders.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).  

3.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (2012).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2017).



